UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORMAN L. TALLEY, a/k/a Storm,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:10-cr-00038-1; 3:13-cv-01754)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Norman L. Talley, Appellant Pro Se. Gary L. Call, Steven Loew,
Assistant United States Attorneys, Charleston, West Virginia;
Joseph Franklin Adams, OFFICE OF THE UNITED STATES ATTORNEY,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Norman L. Talley seeks to appeal the district court’s order

accepting       the     recommendation       of        the   magistrate       judge    and

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion and

its subsequent order denying his Federal Rule of Civil Procedure

59(e) motion.         The orders are not appealable unless a circuit

justice    or    judge     issues   a   certificate          of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El    v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Talley has not made the requisite showing.                        Accordingly, we deny

a   certificate       of    appealability        and    dismiss      the    appeal.      We

dispense    with        oral   argument      because         the    facts     and     legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3